Title: From Thomas Jefferson to Edward Everett, 27 March 1824
From: Jefferson, Thomas
To: Everett, Edward


Dear Sir
Monticello
Mar. 27. 24.
I have to thank you for your Greek reader, which, for the use of schools, is evidently preferable to the Collectanea Graeca. these have not arranged their selections so well in gradation from the easier to the more difficult styles.On the subject of the Greek ablative, I dare say that your historical explanation is the true one. in the early stage of languages the distinctions of Cases may well be supposed so few as to be readily effected by changes of termination. the Greeks, in this way, seem to have formed 5. only, the Latins 6. and supplied their deficiencies, as they occurred in the progress of development, by prepositive words. in latter times the Italians, Spaniards and French have depended on prepositions altogether, without any inflection of the primitive word to denote the change of case. what is singular as to the English is that, in it’s early form of Anglo-Saxon, having distinguished several cases by changes of termination, at later periods it has dropped these, retains but that of the genitive, and supplies all the others by prepositions.  These subjects, with me, are neither favorites, nor familiar; and your letter has occasioned me to look more into the particular one in question than I had ever done before. turning, for satisfaction, to the work of Tracy, the most profound of our Ideological writers, and to the volume particularly which treats of grammar, I find what I suppose to be the correct doctrine of the case. omitting unnecessary words to abridge writing, I copy what he says. ‘Il y a des langues qui, par certains changemens de desinence, appelés Cas indiquent quelques-uns des rapports des noms avec d’autres noms; mais beaucoup de langues n’ont point de cas; et celles qui en ont, n’en ont qu’un petit nombre, tandis que les divers rapports qu’une idée peut avoir avec une autre sont extremement multipliés: ainsi, les cas ne peuvent exprimer qu’en general, les principaux de ces rapports.—aussi dans toutes les langues, meme dans celles qui ont des Cas, on a senti le besoin de mots distincts, separés des autres, et expressement destinés à cet usage. ils sont ce qu’on appelle des prepositions.’ 2. Tracy. Elemens d’Ideologie. c. 3. § 5. p. 114. and he names the Basque and Peruvian Languages whose nouns have such various changes of termination as to express all the relations which other languages express by prepositions, and therefore having no prepositions. on this ground, I suppose then, we may rest the question of the Greek ablative. it leaves with me a single difficulty only, to wit, the instances where they have given the Ablative signification to the Dative termination, some of which I quoted in my former letter to you.I have just recieved a letter from Coray at Paris, of the 28th of Dec. in which he confirms the late naval success of the Greeks; but expresses a melancholy fear for his nation, ‘qui a montré jusqu’à ce moment des prodiges de valeur, mais qui, delivrèe d’un joug de Cannibals, ne peut encore posseder les leçons d’instruction, ni celles de l’experience.’ I confess I have the same fears for our South-American brethren. the qualifications for self-government in society are not innate. they are the result of habit and long training; and for these they will require time and probably much suffering.I salute you with assurances of great esteem and respect.Th: Jefferson